         Case 1:18-cv-03202-DKC Document 55 Filed 11/25/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                      :
TONY DEWITT
                                      :

     v.                               :   Civil Action No. DKC 18-3202

                                      :
WILLIAM RITZ, et al.
                                      :

                            MEMORANDUM OPINION

     Presently pending in this civil rights case are a motion to

dismiss Plaintiff’s complaint as a litigation sanction based upon

witness tampering and the fabrication of evidence (ECF No. 48) and

Plaintiff’s motion to strike Defendants’ motion to dismiss or in

the alternative to extend time to designate a handwriting expert.

(ECF No. 51).       The issues have been briefed, and the court now

rules, no hearing being deemed necessary.          Local Rule 105.6.     For

the following reasons, the motion to strike will be denied.1

Counsel for the parties will be ordered to attend a recorded

telephone call to discuss the case.

I.   Background

     The background to this case is detailed in a previous opinion.

(ECF No. 38); Dewitt v. Ritz, No. DKC 18-3202, 2020 WL 510159, at

*1 (D.Md. Jan. 31, 2020) (dismissing four named defendants and the



     1 Plaintiff’s request for more time to file an opposition to
the motion to dismiss in order to facilitate discovery on
Defendants’ handwriting experts will be discussed with counsel.
            Case 1:18-cv-03202-DKC Document 55 Filed 11/25/20 Page 2 of 4



claim       for     conspiracy       to   violate      the    Fourth     and    Fourteenth

Amendments).         In the months that followed, discovery commenced on

the surviving allegation of malicious prosecution under 42 U.S.C.

§ 1983.       On June 11, 2020, Robert E. Joyce, with the law office of

Barry R. Glazer, LLC, entered his appearance as co-counsel for the

Plaintiff, joining Charles Henry Edwards, IV.

        On July 22, 2020, Defendants filed the currently pending

motion to dismiss Plaintiff’s complaint, alleging that Plaintiff

had tampered with witnesses in the post-conviction proceeding

leading to the vacating of Plaintiff’s conviction, and continuing

into this case, which asserts a civil rights violation from the

now-vacated criminal conviction.                    Specifically, the motion alleges

that an exculpatory witness statement by Tyrell Curtis, credited

as newly found evidence of actual innocence in the post-conviction

proceeding, was fabricated.                 It further alleges that Mr. Dewitt

promised money to Mr. Curtis and other witnesses in exchange for

false       testimony,         and   includes       audio    recordings,       among    other

evidence, purporting to be Mr. Dewitt orchestrating all of this

from prison.         (ECF No. 48).2

        On    August      5,    2020,     Plaintiff     filed    a    motion     to    strike

Defendants’ motion to dismiss because it was allegedly filed eight

days        after   the    deadline       for   dispositive          motions.         In   the


        2
       Defendants’ motion to file CDs of the audio recordings (ECF
No. 50) is GRANTED.
                                                2
            Case 1:18-cv-03202-DKC Document 55 Filed 11/25/20 Page 3 of 4



alternative, this motion asked for an extension of time to 1)

conduct discovery into the allegations made by the two “handwriting

experts,” referenced in and attached to Defendants’ motion, and 2)

to designate his own handwriting expert.                 (ECF No. 51).3     On

August 8, 2020, Defendants filed an opposition to an extension,

arguing that further discovery would be a waste of their money

where       the    “uncontroverted    evidence     has   already   established

Plaintiff’s         shockingly      unacceptable     level    of    litigation

misconduct.”         (ECF No. 52).    Ten days later, Robert E. Joyce and

the Law Office of Barry R. Glazer, LLC moved to withdraw as counsel

for Plaintiff.          (ECF No. 53).        On October 16, the motion to

withdraw was granted, leaving Mr. Edwards as the sole counsel of

record for Plaintiff.          (ECF No. 54).

II.     Analysis

        In their opposition to the motion to strike, Defendants

contend that their motion to dismiss was timely due to an amended

scheduling order entered on March 4, 2020. (ECF No. 52, at 1-2)

(citing ECF No. 44) (ordering discovery to “continue until at least

October 2020[.]”).           The circumstances obviously indicated that a

new dispositive motions deadline would be set once discovery was

complete.         Regardless, even if not timely as a technical matter,

the motion will be considered.           “Although court deadlines are not



        3
       Plaintiff, as Defendants point out, does not address the
substantive claims of litigation misconduct in his response.
                                         3
      Case 1:18-cv-03202-DKC Document 55 Filed 11/25/20 Page 4 of 4



to be taken lightly or recklessly disregarded, the court has

discretion to excuse minor delays.”       Ground Zero Museum Workshop

v. Wilson, 813 F.Supp.2d 678 (D.Md. 2011) (denying a motion to

strike Defendants’ reply to a motion for summary judgment).           An

eight-day delay does not merit precluding consideration of this

motion.

III. Conclusion

     For the foregoing reasons, Plaintiff’s motion to strike will

be denied.   Counsel for the parties will be ordered to attend a

recorded telephone conference to discuss the case.            A separate

order will follow.



                                                 /s/
                                       DEBORAH K. CHASANOW
                                       United States District Judge




                                   4
